On consideration of the motion for the issuance of a formal writ of mandamus herein and of the supplement , to such motion. It is ordered that a formal and peremptory writ of mandamus issue in this cause, conformable to the rule to show cause which was made absolute by this Court’s opinion of December 2, 1929, and that there be included in such formal' writ a direction requiring the defendant, Bourquin to vacate so much of his order of December 14, 1929, as assumes to appoint a Special Master to take testimony and assumes to fix a'time for the final hearing of the cause before the statutory court of three judges.